DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a carboxymethyl inulin graft polymer/corrosion inhibitor wherein the main chain consists of specific carbohydrate derivative repeating units in accordance with the chemical formula depicted in present claim 1, wherein: repeating unit (1) includes sodium acrylate monomer, sodium epoxy succinate monomer and sodium carboxymethyl inulin; the sodium acrylate monomer and sodium epoxy succinate monomer have a specified molar ratio; the sodium carboxymethyl inulin has 10 to 60 repeating units; and the degree of carboxymethyl substitution is from 1.7 to 2.2.
The closest prior art is Rodrigues (US 2013/0137799 A to Rodrigues et al., published May 30, 2013).  
Rodrigues discloses anionic graft copolymers for scale inhibition compositions wherein the graft copolymer can comprise a natural component grafted with an ethylenically unsaturated monomer, wherein the natural component can be a cellulose derivative, such as carboxymethyl inulin (abstract, [0010]; [0028]; [0037], [0046] and [0053]; claims 14 and 15).
However, Rodrigues does not teach or suggest its carboxymethyl inulin graft copolymer possessing a main chain as depicted in present independent claim 1 wherein the main chain consists of specified carbohydrate derivative repeating units that includes sodium acrylate monomer, sodium epoxy succinate monomer and sodium carboxymethyl inulin in the specified molar ratios; sodium carboxymethyl inulin having 10 to 60 repeating units; or further having the degree of carboxymethyl substitution is from 1.7 to 2.2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

June 4, 2022